         Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                      §
 BRAZOS LICENSING AND                             §        CIVIL ACTION 6:20-cv-00454-ADA
 DEVELOPMENT,                                     §        CIVIL ACTION 6:20-cv-00455-ADA
           Plaintiff,                             §        CIVIL ACTION 6:20-cv-00456-ADA
                                                  §        CIVIL ACTION 6:20-cv-00457-ADA
                                                  §        CIVIL ACTION 6:20-cv-00458-ADA
                                                  §        CIVIL ACTION 6:20-cv-00459-ADA
 v.                                               §        CIVIL ACTION 6:20-cv-00460-ADA
                                                  §        CIVIL ACTION 6:20-cv-00461-ADA
                                                  §        CIVIL ACTION 6:20-cv-00462-ADA
                                                  §        CIVIL ACTION 6:20-cv-00463-ADA
 MICROSOFT CORPORATION,                           §        CIVIL ACTION 6:20-cv-00464-ADA
          Defendant.                              §        CIVIL ACTION 6:20-cv-00465-ADA

         JOINT MOTION FOR ENTRY OF DISPUTED PROTECTIVE ORDER
TO THE HONORABLE COURT:

       The parties jointly move for entry of a protective order. While the parties have reached

agreement on most items, three items remain in dispute. The parties’ respective positions are

summarized briefly below. A proposed protective order with the disputes highlighted is attached

as Exhibit A.

Plaintiff’s Proposal                                  Defendant’s Proposal

The receiving Party shall not print more than         The receiving Party shall not print more than
1000 pages for each software release.                 ten (10) consecutive pages of continuous
                                                      Source Code. The receiving Party may request
                                                      permission to print additional consecutive
                                                      pages of continuous Source Code. Such
                                                      requests shall not be unreasonably denied by
                                                      the producing Party. In addition, the receiving
                                                      Party shall be limited to printing a total of two
                                                      hundred and fifty (250) pages of Source Code
                                                      per case, a page being defined as an 8.5” x 11”
                                                      paper page with 1.25” margins and using no
                                                      smaller than a 12-point font.


Joint Motion for Entry of
Disputed Protective Order                       Page | 1
           Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 2 of 11




    I.       Plaintiff’s Position
          This Court’s working group draft of a standard protective order contains no limits on the

 number of source code printouts. Similarly, the standard EDTX protective contains no limit on

 such printouts – relying instead on a “reasonable number.” 1 Microsoft has previously agreed to

 protective orders with no specified limits. See e.g., Seed Spring, et al. v. Microsoft Corporation,

 Case No. 6:17-cv-427 (E.D. Tex.)(Aug. 24, 2017)2 and Soverain IP, LLC v. Microsoft

 Corporation, Case No. 2:17-cv-204 (E.D. Tex.)(Aug. 23, 2017).3 Because Microsoft insists on a

 presumptive limit as opposed to a “reasonable number,” WSOU agreed to the same language

 Microsoft previously agreed to in Dynamic Data Technologies v. Samsung Electronics, et al,

 Lead Case No. 2:18-cv-459 (E.D. Tex.)(April 24, 2019),4 namely 1,000 pages per software

 release. Microsoft rejected WSOU’s Offer. WSOU alternatively offered a presumptive page

 limits based on 2% of the source code. Again, Microsoft rejected WSOU’s proposal.

          Microsoft’s proposal of 250 pages total per case should be rejected for several reasons.

          First, Microsoft represented to the Court that source code was important – the “definitive

 source of evidence.” This representation was made in a hearing before the Court on November

 30, 2020. WSOU requested this hearing because Microsoft only provided access to source code

 instead of producing technical documents like requirements documents or engineering notes.

 Microsoft argued that these technical documents needed not be provided because “there's one

 definitive source of evidence for what software does, and that is its source code.” Hearing Tr. at

 03:34. Now, despite this representation, Microsoft seeks to limit the ability to print out such a

 “definitive source of evidence.”

1
 See
https://www.txed.uscourts.gov/sites/default/files/judgeFiles/Sample_Protective_Order_Patent_Cases_%28April%20
2019%29.docx (“The receiving Party shall be permitted to make a reasonable number of printouts and photocopies
of Source Code Material, all of which shall be designated and clearly labeled “RESTRICTED CONFIDENTIAL
SOURCE CODE,” and the receiving Party shall maintain a log of all such files that are printed or photocopied.”)
2
  Dkt. No. 173 (Agreed Protective Order) and Dkt. No. 173-1 (Proposed Order reciting “a reasonable number of
printouts and photocopies of Source Code Material . . . “).
3
  Dkt. No. 14 (Agreed Protective Order) and Dkt. No. 14-1 (Proposed Order reciting “a reasonable number of printouts
and photocopies of Source Code Material . . . “).
4
  Dkt. No. 76 (Joint Motion for Agreed Protective Order) and Dkt. No. 76-1 (Proposed Order reciting “[n]o more than
1000 pages of Total Source Code Material (not including copies of original printouts) for any software release . . . “).
Joint Motion for Entry of
Disputed Protective Order                              Page | 2
         Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 3 of 11




        Second, as noted above, Microsoft already agreed to the exact same limits in an earlier

 case. WSOU provided that case to Microsoft in the meet and confer process. Microsoft has

 neither provided a good reason for the artificial page limit in this case nor explained how earlier

 Dynamic Data case is different.

               Third, WSOU’s experts have spent months reviewing the large volume of code

 produced by Microsoft and can affirmatively state that 250 pages is not enough to document the

 operation of the Accused Instrumentalities. There are often multiple versions of the code and

 multiple modules used in operation. Limiting the ability to print out this evidence severely

 prejudices WSOU. This is why WSOU alternatively suggested some percentage of the code (e.g.,

 2%). Microsoft also rejected that – and any other reasonable tether to the amount of code.

        Fourth, Microsoft’s contention that WSOU can simply extend this 250-page limit upon a

 showing of “good cause” should likewise be rejected. WSOU is already there and is unable to

 print out the source code from the computers until this issue is resolved. Microsoft has offered

 no alternatives to account for the large volumes of source code it made available for inspection

 or the multiple versions of the software.

        Microsoft’s separate requirement limiting the number of consecutive pages to ten (10)

 should also rejected. WSOU has already agreed to an overall presumptive limit on pages (1,000);

 and, Microsoft has provided no good reason for imposing the limiting consecutive page count.

 As WSOU’s experts can attest, relevant source modules in this case already exceed ten (10) pages

 – meaning that the parties would have to return to the Court for permission to actually print out

 such relevant modules should Microsoft refuse to allows such pages to be print out. If the Court

 is inclined to impose a consecutive page count limit for this case, it should be something more

 reasonable – 50 pages.

        Finally, Microsoft proposes defining the parameters of a “page.” WSOU does not see this

 as necessary and is concerned that this another attempt by Microsoft to decrease WSOU’s ability

 to use what Microsoft, again, called the definitive source of evidence. For example, the default


Joint Motion for Entry of
Disputed Protective Order                    Page | 3
           Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 4 of 11




 “margin” for Microsoft’s own word processing program, Word, is one-inch.5 Likewise, this Court

 requires briefs to have one-inch margins.6 Yet, Microsoft want to decrease page size only have

 1.25-inch margins. On font-size, cannot possibly guess whether 12-point font might be

 appropriate for every scenario. Rather than specifying page sizes, the parties should simply be

 reasonable on print requests.


    II.      Defendant’s Position

          Microsoft’s proposal reflects the parties’ original agreement that a total of 250 pages of

Source Code may be printed per case, subject to reasonable requests for permission to print

additional pages. The parties have agreed that WSOU may request permission to print additional

pages, which shall not be unreasonably denied. Despite having agreed to the 250 pages per case

limit during the parties’ first round of meet and confers over the protective order, WSOU has

reneged on the agreement and now seeks 1000 pages for each “software release,” which is both

undefined and excessive. It is not clear what WSOU believes constitutes a “software release” or

why it believes each “software release” should entitle it to another 1000 pages of Source Code

printouts. As software products evolve, code is reused and updated only as needed. Even

assuming, arguendo, that WSOU intends to count each top-level Source Code folder made

available for production as a “software release,” this will result in an excessive number of

printouts. For example, for Xbox alone (Case Nos. 6:20-cv-455 and -457), there are at least 8 top-

level folders that have been made available for inspection, which under WSOU’s proposal would

entitle it to at least 8,000 pages of printouts. This is not proportional to the needs of these cases,




5
  https://support.microsoft.com/en-us/office/change-the-margins-in-your-word-document-c95c1ea1-70b1-4dde-
a1da-f5aa2042c829
6
  https://www.txwd.uscourts.gov/court-information/frequently-asked-questions/
Joint Motion for Entry of
Disputed Protective Order                         Page | 4
         Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 5 of 11




where WSOU accuses very specific functionality within the software products, and unreasonably

puts Microsoft’s proprietary Source Code at risk.

        In addition, WSOU’s proposal does not limit the number of consecutive pages of

continuous Source Code that may be printed, leading to the possibility that, under its proposal, it

could simply print 1000 pages of Source Code for further and extensive review away from the

protections provided by the Source Code computers. The reason to limit the number of consecutive

pages is simple. Even with a Protective Order in place, there is some risk of disclosure to

unauthorized persons. Any disclosure of Source Code will cause competitive harm to Microsoft,

but disclosure of considerable sections of consecutive pages exponentially increases that risk.

Accordingly, Microsoft proposes a reasonable limitation of 10 consecutive pages. To the extent

WSOU reasonably believes a section of more than 10 consecutive pages is critical to make out its

case, Microsoft is willing to engage with WSOU in good faith to increase the number of

consecutive pages on a case-by-case basis. Microsoft’s proposal strikes a balance between

allowing WSOU the printouts it needs for its case, while safeguarding Microsoft’s intellectual

property for core software products.

Plaintiff’s Proposal                               Defendant’s Proposal

[d]uring the pendency of this Action and for       [d]uring the pendency of this Action and for
one year after its conclusion, including any       one year after its conclusion, including any
appeals or two years after such person last        appeals or two years after such person has
reviewed the HIGHLY SENSITIVE                      terminated their involvement in this Action
TECHNICAL MATERIAL, whichever is                   by filing of a notice of withdrawal with the
earlier.                                           Court, whichever is earlier.


   I.      Plaintiff’s Position
         WSOU proposed often-used language in prosecution bars concerning an alternative time

 period when a prosecution bar should no longer apply to a person -- “two years after such person

 last reviewed the HIGHLY SENSITIVE TECHNICAL MATERIAL.” This language reflects the

Joint Motion for Entry of
Disputed Protective Order                      Page | 5
         Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 6 of 11




 simple fact that memories fade over time and that the principal expiration clause, which is tied to

 the case ending (including the appeals), can go on for years. This same language has either been

  agreed to by parties or used by Courts in at least the following cases:
       13 Cases: Uniloc 2017, LLC v. Google LLC, Case Nos. 2:18-cv-491-504-JRG-RSP (E.D.
        Tex.)(Jun. 14, 2019) (“two years after such person last reviewed the HIGHLY
        SENSITIVE TECHNICAL MATERIAL . . . ”)
       5 Cases: Uniloc 2017, LLC v. Google LLC, Case Nos. 2:18-cv-548, 550-553-JRG (E.D.
        Tex.)(Jul. 2, 2019)( “two years after such person last reviewed the HIGHLY SENSITIVE
        TECHNICAL MATERIAL . . .”)
       Kojicast, LLC v. Funimation Productions, LLC, Case Nos. 2:19-cv-132 (E.D. Tex.)(Jul.
        19, 2019)(“two years after such person last reviewed the HIGHLY SENSITIVE
        TECHNICAL MATERIAL . . . ”)
       Keurig, Incorporated v. Sturm Foods, Inc., Case No. 10-841-SLR-MPT (D. Del.)(July 6,
        2001)(“two years after that person’s last review of the Designated Material”)
       Uniloc 2017, LLC v. Kaspersky Lab, Inc., Case No. 2:19-cv-219-JRG (E.D. Tex.)(Nov.
        19, 2019)( (“two years after such person last reviewed the HIGHLY SENSITIVE
        TECHNICAL MATERIAL . . . ”)
       Uniloc 2017, LLC v. Kik Interactive, Inc., Case No. 2:19-cv-150-JRG-RSP (E.D.
        Tex.)(Aug. 11, 2020)( (“two years after such person last reviewed the HIGHLY
        SENSITIVE TECHNICAL MATERIAL . . . ”)
       Uniloc 2017, LLC v. Riot Games, Inc., Case No. 2:19-cv-223-JRG (E.D. Tex.)(Mar. 19,
        2020)(two years after such person last reviewed the HIGHLY SENSITIVE TECHNICAL
        MATERIAL . . . ”)
       Pass & Seymour, Inc. v. General Protecht Group, Inc. et al., Case No. 5:077-cv-833 (N.D.
        N.Y.)(Dec. 21, 2011)(“for a period of eighteen months (18) months from his or her last
        review of such information.”)
       Prism Technologies v. Research in Motion, Ltd el al, Case No. 8:08-cv-537 (D. Neb)(Feb.
        9, 2010)(“two years (for examination prosecution and support) after that person’s last
        review of the designated information . . . ”).
       WM Wrigley Jr. Co, v. Cadbury Adams USA, Case No. 2:04-cv-346 (N.D. Ill.)(Jan. 21,
        2005)(“three years after that person’s last review of the designated information . . .”)
       Vest Corporation v. Amdocs Management Limited et al., Case No. 3:14-cv-1142 (D.
        Ore.)(Feb. 21, 2017)(“two years after the person last reviews the source code . . . ”).
 Microsoft agreed in principle but rejected such language, arguing that it is difficult to track when

 a person “last reviewed.” Accordingly, Microsoft proposed using a “notice of withdrawal” as a

 trigger. This proposal should be rejected for the simple fact that it ignores non-attorneys like

 paralegals and experts that will also have access to confidential information. These people neither

 appear nor withdraw; and, accordingly, this alternative clause is inapplicable to them. The mere

 fact that it may be difficult to track when one last accessed confidential information is not a good
Joint Motion for Entry of
Disputed Protective Order                     Page | 6
             Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 7 of 11




    reason to reject this language. Indeed, Microsoft agreed to the “last review” language as a third

    party in Sun Microsystems, Inc. v. Network Appliance, Inc., Case No. 3:08-cv-1641 (N.D.Ca.)

    (Nov. 30, 2019))(“beginning upon the person’s first review of Microsoft code and ending two

    years after (1) that person’s last review of Microsoft code . . . ”).7 And, all the parties in the cases

    above used the “last review” – type language.


      II.      Defendant’s Position

            WSOU’s proposal provides that the prosecution bar no longer applies if two years have

passed since such person has reviewed highly sensitive technical material. WSOU’s proposal

does not provide a person who has reviewed highly sensitive technical material with certainty

that he or she is not inadvertently violating the provisions of this protective order. As a practical

matter, it is not possible to track or monitor when a person last reviewed such material, as dates

of access are not required to be logged or tracked. Microsoft’s proposal, which is keyed off of

the filing of a notice of withdrawal with the Court, provides a date certain that can be more

readily tracked and enforced.

Plaintiff’s Proposal                                      Defendant’s Proposal

In the event that a Party is required, by a valid         In the event that a Party is required, by a valid
discovery request, to produce a Non-Party’s               discovery request, to produce a Non-Party’s
confidential information in its possession, and           confidential information in its possession, and
the Party is subject to an agreement with the             the Party is subject to an agreement with the
Non-Party not to produce the Non-Party’s                  Non-Party not to produce the Non-Party’s
confidential information, then the Party shall:           confidential information, then the Party shall:

promptly, no later than three (3) business                promptly notify in writing the Requesting
days after such an obligation is discovered,              Party and the Non-Party simultaneously that
notify in writing the Requesting Party and the            some or all of the information requested is
Non-Party simultaneously that some or all of              subject to a confidentiality agreement with a
                                                          Non-Party;


7
 In this case, Microsoft agreed to “whichever is later date” as opposed to a “whichever is earlier” date. Microsoft,
however, did agree to use the proposed “last review” date as a trigger.
Joint Motion for Entry of
Disputed Protective Order                            Page | 7
          Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 8 of 11




the information requested is subject to a
confidentiality agreement with a Non-Party



   I.       Plaintiff’s Position
          The final dispute concerns whether a specific number should be inserted for an obligation

 concerning promptness in Paragraph 13, 1(a). The particular paragraph deals with an inability to

 produce third-party information due to existing confidentiality agreements. The parties agree

 that these third parties should be contacted “promptly” but disagree whether a time should be

 included. WSOU proposed three business days after an obligation is discovered. Microsoft

 suggests no date – suggesting that they believe something longer than three days is appropriate.

 WSOU’s proposal provides objectivity in the otherwise relative and subjective term “promptly,”

 which hopefully reduces any chance of further dispute arising from this term.

          This entire clause was included at the request of Microsoft. WSOU agreed; however,

 WSOU believes there should be some period defined that is “prompt.” WSOU has also been open

 to other suggestions.


   II.      Defendant’s Position

         WSOU’s proposal to require notification to non-parties of potential production of non-

party confidential information within three business days “after such an obligation is discovered”

is neither enforceable nor practical. WSOU does not define when “an obligation is discovered.”

WSOU’s proposal is not enforceable, as there is no way for the requesting party to know when

the producing party first discovered that it needed to provide notice to a non-party regarding the

non-party’s confidential information such that three business days could be precisely tracked.

WSOU’s proposal is also impractical, inefficient, and unnecessarily burdensome. If, for

example, a party spends two weeks reviewing a collection of documents for production, in which

information of a particular non-party appears at both the beginning and the end of the set, under
Joint Motion for Entry of
Disputed Protective Order                     Page | 8
         Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 9 of 11




WSOU’s proposal the party will have to send multiple notice letters to the same non-party. This

unnecessarily burdens both the producing party and the non-party with serial notice letters.

Microsoft’s proposal, which requires prompt notification to non-parties, avoids unnecessary

delays in the production of non-party confidential information without setting forth impractical

and unenforceable deadlines.




Joint Motion for Entry of
Disputed Protective Order                    Page | 9
        Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 10 of 11




DATED: March 29, 2021                Respectfully submitted,

                                     By: /s/Ryan S. Loveless
                                     Mark D. Siegmund
                                     State Bar No. 24117055
                                     mark@waltfairpllc.com
                                     Law Firm of Walt, Fair PLLC.
                                     1508 North Valley Mills Drive
                                     Waco, Texas 76710
                                     Telephone: (254) 772-6400
                                     Facsimile: (254) 772-6432

                                     James L. Etheridge
                                     Texas State Bar No. 24059147
                                     Ryan S. Loveless
                                     Texas State Bar No. 24036997
                                     Travis L. Richins
                                     Texas State Bar No. 24061296
                                     Brett A. Mangrum
                                     Texas State Bar No. 24065671
                                     Jeffrey Huang
                                     ETHERIDGE LAW GROUP, PLLC
                                     2600 E. Southlake Blvd., Suite 120 / 324
                                     Southlake, Texas 76092
                                     Telephone: (817) 470-7249
                                     Facsimile: (817) 887-5950
                                     Jim@EtheridgeLaw.com
                                     Ryan@EtheridgeLaw.com
                                     Travis@EtheridgeLaw.com
                                     Brett@EtheridgeLaw.com
                                     JeffH@EtheridgeLaw.com


                                     Counsel for Plaintiff WSOU Investments, LLC



DATED: March 29, 2021         Respectfully submitted,

                                     By: /s/ Brooke Boll
                                     Barry K. Shelton
                                     Texas State Bar No. 24055029
                                     SHELTON COBURN LLP
                                     311 RR 620 S, Suite 205
                                     Austin, TX 78734
                                     Telephone: (512) 263-2165
                                     Fax: (512) 263-2166
Joint Motion for Entry of
Disputed Protective Order           Page | 10
        Case 6:20-cv-00455-ADA Document 59 Filed 03/29/21 Page 11 of 11




                                    bshelton@sheltoncoburn.com

                                    Michael J. Bettinger
                                    Irene Yang
                                    SIDLEY AUSTIN LLP
                                    555 California St., Suite 2000
                                    San Francisco, CA 94104
                                    Telephone: (415) 772-1200
                                    Fax: (415) 772-7400
                                    mbettinger@sidley.com
                                    irene.yang@sidley.com

                                    Richard A. Cederoth
                                    John W. McBride
                                    SIDLEY AUSTIN LLP
                                    1 South Dearborn St.
                                    Chicago, IL 60603
                                    Telephone: (312) 853-7000
                                    Fax: (312) 853-7036
                                    rcederoth@sidley.com
                                    jwmcbride@sidley.com

                                    Attorneys for Defendant Microsoft Corporation




Joint Motion for Entry of
Disputed Protective Order           Page | 11
